        Case
        Case1:19-cr-00209-RMB
             1:19-cr-00209-RMB Document
                               Document95
                                        94 Filed
                                           Filed05/18/20
                                                 05/18/20 Page
                                                          Page11of
                                                                 of14
                                                                    1



                                        LISA SCOLARI
                                         Attorney at Law
                                 20 VESEY STREET, SUITE 400
                                 NEW YORK, NEW YORK 10007
                                    Lscolarilaw@earthlink.net

TEL. (212) 227-8899                                                      FAX (212) 964-2926
                                         May 18, 2020
Hon. Richard M. Berman
United States District Court
500 Pearl Street
New York, N.Y. 10007
via ecf

                               Re: United States v. Abrahim Kamara.,
                                       19 Cr. 209 (RMB)
Your Honor,

       I write to request that the Court schedule a telephonic sentencing of Abrahim Kamara as
soon as is practicable. Mr. Kamara’s sentencing is currently scheduled for July 22, 20020.
However, the Court sentenced Mr. Kamara’s co-defendant Terrance Morgan to time served and
government has indicated that Mr. Kamara was less involved in the bank fraud that Mr. Morgan.

       Mr. Kamara has executed the attached Waiver of Right to be Present and consents to
sentence by teleconference. (Exhibit A) He is being held in Westchester County Jail under ID
#257689. Robert Sobelman, Esq. consents to this request. He and I are both available on
Wednesday, May 20, 2020 11:30-1:00 on Thursday, May 21 from 12:30-1:30 or, Friday, May
22, 2020, and during the week of May 25, 2020.

        Mr. Kamara is also requesting that the Court sign an Order of Judicial Removal which
will assist ICE in returning him to Liberia as soon as possible. The relevant documents,
including Mr. Kamara’s signed Defendant’s Plea is Support of Removal are also attached.
(Exhibit B)

                                       Respectfully,


                                       Lisa Scolari          Sentence is rescheduled to June 2, 2020 at
                                                             11:00 am.
                                                              Any additional sentencing submissions are
                                                              due May 22, 2020.




                                                                  5/18/2020
Case
Case 1:19-cr-00209-RMB
     1:19-cr-00209-RMB Document
                       Document 94-1
                                95 Filed
                                     Filed05/18/20
                                           05/18/20 Page
                                                     Page2 1ofof142
Case
Case 1:19-cr-00209-RMB
     1:19-cr-00209-RMB Document
                       Document 94-1
                                95 Filed
                                     Filed05/18/20
                                           05/18/20 Page
                                                     Page3 2ofof142
         Case
          Case1:19-cr-00209-RMB
               1:19-cr-00209-RMB Document
                                  Document94-2
                                           95 Filed
                                               Filed05/18/20
                                                     05/18/20 Page
                                                               Page41ofof14
                                                                          11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                           NOTICE OF INTENT TO
                                                    REQUEST JUDICIAL REMOVAL
         - against –
                                                    Criminal Docket No. 19 Cr. 209 (RMB)
 ABRAHIM KAMARA,

                          Defendant.

 – – – – – – – – – – – – – – – – – –X


         NOTICE IS HEREBY GIVEN TO ABRAHIM KAMARA (“the defendant”) and to his

attorney of record herein, Lisa Scolari, Esq., that upon conviction of the defendant for Conspiracy

to Commit Bank Fraud, in violation of 18 U.S.C. § 1349, as it relates to 18 U.S.C. § 1344, United

States of America shall request that the Court issue a Judicial Order of Removal against the

defendant pursuant to section 238(c) of the Immigration and Nationality Act of 1952, as amended,

8 U.S.C. § 1228(c).

Dated:    New York, New York
          April 22, 2020

                                                     Geoffrey Berman
                                                     United States Attorney
                                                     Southern District of New York


                                             By:     ________________________
                                                     Robert B. Sobelman
                                                     Dina McLeod
                                                     Assistant United States Attorneys
        Case1:19-cr-00209-RMB
       Case  1:19-cr-00209-RMB Document
                                Document94-2
                                         95 Filed
                                             Filed05/18/20
                                                   05/18/20 Page
                                                             Page52ofof14
                                                                        11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                            FACTUAL ALLEGATIONS
                                                     IN SUPPORT OF JUDICIAL REMOVAL
        - against –
                                                     Criminal Docket No. 19 Cr. 209 (RMB)
 ABRAHIM KAMARA,

                          Defendant.

 – – – – – – – – – – – – – – – – – –X


       NOTICE IS HEREBY GIVEN TO ABRAHIM KAMARA (“the defendant”) and to his

attorney of record herein, Lisa Scolari, Esq., that the United States of America alleges the

following facts in support of the Notice of Intent to Request Judicial Removal:

       1.      The defendant is not a citizen or national of the United States.

       2.      The defendant is a native and citizen of Liberia.

       3.      The defendant was admitted to the United States on or about January 25, 2014 at

               or near JFK International Airport, New York, NY as a non-immigrant visitor for

               pleasure with authorization to remain in the United States until July 24, 2014.

       4.      The defendant remained in the United States beyond July 24, 2014 without

               authorization from the United States Department of Homeland Security.

       5.      At the time of sentencing in the instant criminal proceeding, the defendant will be

               convicted in the United States District Court, Southern District of New York, of the

               offense of Conspiracy to Commit Bank Fraud, in violation of 18 U.S.C. § 1349, as

               it relates to 18 U.S.C. § 1344.

       6.      The above-mentioned offense carries a maximum term of imprisonment of 30

               years.
           Case
            Case1:19-cr-00209-RMB
                 1:19-cr-00209-RMB Document
                                    Document94-2
                                             95 Filed
                                                 Filed05/18/20
                                                       05/18/20 Page
                                                                 Page63ofof14
                                                                            11



         7.     The defendant is, and at time of sentencing will be, subject to removal from the

                United States pursuant to section 237(a)(1)(B) of the Immigration and Nationality

                Act, as amended (“INA” or the “Act”), 8 U.S.C. § 1227(a)(1)(B), in that after

                admission as a nonimmigrant under section 101(a)(15) of the Act, he has remained in

                the United States for a time longer than permitted; section 237(a)(2)(A)(i) of the INA,

                8 U.S.C. § 1227(a)(2)(A)(i), as an alien who is convicted of a crime involving moral

                turpitude committed within five years after the date of admission, and is convicted

                of a crime for which a sentence of one year or longer may be imposed; and section

                237(a)(2)(A)(iii) of the INA, 8 U.S.C. § 1227(a)(2)(A)(iii), as an alien who is

                convicted of an aggravated felony, as defined under section 101(a)(43)(M), (U) of

                the INA, 8 U.S.C. § 1101(a)(43)(M), (U), at any time after admission.

         WHEREFORE, pursuant to section 238(c) of the INA, 8 U.S.C. § 1228(c), the United

States of America requests that the Court order the defendant removed from the United States to

Liberia.


Dated:      New York, New York
            April 22, 2020

                                                       Geoffrey Berman
                                                       United States Attorney
                                                       Southern District of New York


                                               By:     ________________________
                                                       Robert B. Sobelman
                                                       Dina McLeod
                                                       Assistant United States Attorneys
         Case1:19-cr-00209-RMB
        Case  1:19-cr-00209-RMB Document
                                 Document94-2
                                          95 Filed
                                              Filed05/18/20
                                                    05/18/20 Page
                                                              Page74ofof14
                                                                         11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                           DEFENDANT’S PLEA STATEMENT IN
                                                    SUPPORT OF JUDICIAL REMOVAL
        - against –
                                                    Criminal Docket No. 19 Cr. 209 (RMB)
 ABRAHIM KARAMA,

                            Defendant.

 – – – – – – – – – – – – – – – – – –X


               ABRAHIM KAMARA, defendant in the above-captioned criminal proceeding,

hereby states as follows:

               1.     My true and correct name is ABRAHIM KAMARA.

               2.     I received a Notice of Intent to Request Judicial Removal (“Notice”), dated,

                      April 22, 2020. I am the person identified in that document. I hereby

                      waive my right, pursuant to section 238(c)(2)(A) of the Immigration and

                      Nationality Act of 1952, as amended (“INA” or the “Act”), 8 U.S.C.

                      § 1228(c)(2)(A), to have the Notice served upon me prior to the

                      commencement of the trial or entry of a guilty plea in this case.

               3.     I received the Factual Allegations in Support of Judicial Removal

                      (“Allegations”), dated March 27, 2020. I hereby waive my right, pursuant

                      to section 238(c)(2)(B) of the INA, 8 U.S.C. § 1228(c)(2)(B), to have the

                      allegations served 30 days prior to sentencing.

               4.     My rights in a judicial removal proceeding have been fully explained to me

                      by my attorney, Lisa Scolari, Esq. After consultation with my counsel and

                      understanding the legal consequence of doing so, I knowingly and
Case
 Case1:19-cr-00209-RMB
      1:19-cr-00209-RMB Document
                         Document94-2
                                  95 Filed
                                      Filed05/18/20
                                            05/18/20 Page
                                                      Page85ofof14
                                                                 11



           voluntarily waive the right to the notice and hearing provided for in section

           238(c)(2) of the INA, 8 U.S.C. § 1228(c)(2), and further waive any and all

           rights to appeal, reopen, reconsider, or otherwise challenge this order. I

           understand the rights I would possess in a contested administrative

           proceeding and I waive these rights, including the right to examine the

           evidence against me, present evidence on my own behalf, and cross examine

           witnesses presented by the United States. I understand these rights and

           waive further explanation by the Court.

     5.    I hereby admit that all of the factual allegations set forth in the Allegations

           are true and correct as written.

     6.    I hereby concede that I am removable from the United States under section

           237(a)(1)(B) of the INA, 8 U.S.C. § 1227(a)(1)(B), in that after admission as

           a nonimmigrant under section 101(a)(15) of the Act, I remained in the United

           States for a time longer than permitted; section 237(a)(2)(A)(i) of the INA, 8

           U.S.C. § 1227(a)(2)(A)(i), as an alien who is convicted of a crime involving

           moral turpitude committed within five years after the date of admission, and

           is convicted of a crime for which a sentence of one year or longer may be

           imposed; and section 237(a)(2)(A)(iii) of the INA, 8 U.S.C. §

           1227(a)(2)(A)(iii), as an alien who is convicted of an aggravated felony, as

           defined under section 101(a)(43)(M), (U) of the INA, 8 U.S.C. §

           1101(a)(43)(M), (U), at any time after admission.

     7.    I hereby waive any and all rights I may have to any and all forms of relief

           or protection from removal, deportation, or exclusion under the INA, as
Case
 Case1:19-cr-00209-RMB
      1:19-cr-00209-RMB Document
                         Document94-2
                                  95 Filed
                                      Filed05/18/20
                                            05/18/20 Page
                                                      Page96ofof14
                                                                 11



           amended, and related federal regulations. These rights include, but are not

           limited to, the ability to apply for the following forms of relief or protection

           from removal: asylum; withholding of removal under section 241(b)(3) of

           the INA, 8 U.S.C. § 1231(b)(3); any protection from removal pursuant to

           Article III of the United Nations Convention Against Torture, including

           withholding or deferral of removal under 8 C.F.R. §§ 208.16-17 and

           1208.16-17; cancellation of removal; adjustment of status; registry; de novo

           review of a denial or revocation of temporary protected status (current or

           future); waivers under sections 212(h) and 212(i) of the INA, 8 U.S.C. §§

           1182(h), 1182(i); visa petitions; consular processing; voluntary departure or

           any other possible protection or relief from removal available under the

           Constitution, laws or treaty obligations of the United States.

     8.    I agree to the entry of a stipulated judicial order of removal pursuant to

           section 238(c)(5) of the INA, 8 U.S.C. § 1228(c)(5). I acknowledge that I

           have not been persecuted in Liberia, and have no present fear of persecution

           in Liberia, the country of my citizenship. I further acknowledge that I have

           not been tortured in Liberia and have no present fear of torture in Liberia,

           the country of my citizenship.

     9.    I consent to the introduction of this statement as an exhibit in the record of

           these judicial removal proceedings. I further agree to make the judicial

           order of removal a public document, waiving my privacy rights, including

           any privacy rights that might exist under 8 C.F.R. § 208.6.
Case
Case 1:19-cr-00209-RMB
     1:19-cr-00209-RMB Document
                       Document 94-2
                                95 Filed
                                     Filed05/18/20
                                           05/18/20 Page
                                                     Page107 of
                                                             of 14
                                                                11
         Case
         Case 1:19-cr-00209-RMB
              1:19-cr-00209-RMB Document
                                Document 94-2
                                         95 Filed
                                              Filed05/18/20
                                                    05/18/20 Page
                                                              Page118 of
                                                                      of 14
                                                                         11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                           CONCURRENCE OF
                                                    UNITED STATES IMMIGRATION
          - against –                               AND CUSTOMS ENFORCEMENT

 ABRAHIM KAMARA,
                                                    Criminal Docket No. 19 Cr. 209 (RMB)
                          Defendant.

 – – – – – – – – – – – – – – – – – –X


         Based upon consideration of the applicable law and the defendant’s statement, I hereby

concur, on behalf of United States Immigration and Customs Enforcement, in the United States

Attorney’s request that a judicial order of removal be granted against the defendant.




Dated:          New York, New York

                _______________, 2020
                April 21


                                                     ____________________________
                                                     PETER C. FITZHUGH
                                                     Special Agent in Charge
                                                     United States Immigration and
                                                     Customs Enforcement
        Case
        Case 1:19-cr-00209-RMB
             1:19-cr-00209-RMB Document
                               Document 94-2
                                        95 Filed
                                             Filed05/18/20
                                                   05/18/20 Page
                                                             Page129 of
                                                                     of 14
                                                                        11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                            ORDER OF JUDICIAL REMOVAL

        - against –                                  Criminal Docket No. 19 Cr. 209 (RMB)

 ABRAHIM KAMARA,

                          Defendant.

 – – – – – – – – – – – – – – – – – –X


       Upon the application of the United States of America, by Robert Sobelman and Dina

McLeod, Assistant United States Attorneys, Southern District of New York; upon the Factual

Allegations in Support of Judicial Removal; upon the consent of ABRAHIM KAMARA (the

“defendant”); and upon all prior proceedings and submissions in this matter; and full consideration

having been given to the matter set forth herein, the Court finds:

       1.      The defendant is not a citizen or national of the United States.

       2.      The defendant is a native and citizen of Liberia.

       3.      The defendant was admitted to the United States on or about January 25, 2014 at

               or near JFK International Airport, New York, NY as a non-immigrant visitor for

               pleasure with authorization to remain in the United States until July 24, 2014.

       4.      The defendant remained in the United States beyond July 24, 2014 without

               authorization from the United States Department of Homeland Security.

       5.      At the time of sentencing in the instant criminal proceeding, the defendant will be

               convicted in the United States District Court, Southern District of New York, of the

               offense of Conspiracy to Commit Bank Fraud, in violation of 18 U.S.C. § 1349, as

               it relates to 18 U.S.C. § 1344.
       Case
        Case1:19-cr-00209-RMB
             1:19-cr-00209-RMB Document
                                Document94-2
                                         95 Filed
                                             Filed05/18/20
                                                   05/18/20 Page
                                                             Page13
                                                                  10ofof14
                                                                         11



       6.      The above-mentioned offense carries a maximum term of imprisonment of 30

               years.

       7.      The defendant is, and at time of sentencing will be, subject to removal from the

               United States pursuant to section 237(a)(1)(B) of the Immigration and Nationality

               Act, as amended (“INA” or the “Act”), 8 U.S.C. § 1227(a)(1)(B), in that after

               admission as a nonimmigrant under section 101(a)(15) of the Act, he has remained in

               the United States for a time longer than permitted; section 237(a)(2)(A)(i) of the INA,

               8 U.S.C. § 1227(a)(2)(A)(i), as an alien who is convicted of a crime involving moral

               turpitude committed within five years after the date of admission, and is convicted

               of a crime for which a sentence of one year or longer may be imposed; and section

               237(a)(2)(A)(iii) of the INA, 8 U.S.C. § 1227(a)(2)(A)(iii), as an alien who is

               convicted of an aggravated felony, as defined under section 101(a)(43)(M), (U) of

               the INA, 8 U.S.C. § 1101(a)(43)(M), (U), at any time after admission.

       8.      The defendant has waived his right to notice and a hearing under section 238(c) of

               the INA, 8 U.S.C. § 1228(c).

       9.      The defendant has waived the opportunity to pursue any and all forms of relief and

               protection from removal.

       10.     The defendant has designated Liberia as the country for removal pursuant to section

               240(d) of the INA, 8 U.S.C. § 1229a(d).

               WHEREFORE, IT IS HEREBY ORDERED, pursuant to section 238(c) of the INA,

8 U.S.C. § 1228(c), that the defendant shall be removed from the United States promptly upon his

release from confinement, or, if the defendant is not sentenced to a term of imprisonment, promptly

upon his sentencing, and that the defendant be ordered removed to Liberia.
         Case
          Case1:19-cr-00209-RMB
               1:19-cr-00209-RMB Document
                                  Document94-2
                                           95 Filed
                                               Filed05/18/20
                                                     05/18/20 Page
                                                               Page14
                                                                    11ofof14
                                                                           11



Dated:    New York, New York
          _________ 2020



                                           _____________________________
                                           HON. RICHARD M. BERMAN
                                           UNITED STATES DISTRICT JUDGE
